Name: Council Decision (EU) 2017/2271 of 30 November 2017 on the conclusion, on behalf of the Union and its Member States, of the Protocol to the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and Mongolia, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: international affairs;  European construction;  Asia and Oceania;  Europe;  cooperation policy
 Date Published: 2017-12-09

 9.12.2017 EN Official Journal of the European Union L 326/36 COUNCIL DECISION (EU) 2017/2271 of 30 November 2017 on the conclusion, on behalf of the Union and its Member States, of the Protocol to the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and Mongolia, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 207 and 209, in conjunction with Article 218(6)(a) thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision (EU) 2016/949 (2) the Protocol to the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and Mongolia, of the other part, to take account of the accession of the Republic of Croatia to the European Union was signed on 31 October 2016, subject to its conclusion at a later date. (2) The Protocol should be approved, HAS ADOPTED THIS DECISION Article 1 The Protocol to the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and Mongolia, of the other part, to take account of the accession of the Republic of Croatia to the European Union is hereby approved on behalf of the Union and its Member States. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union and its Member States, give the notification provided for in Article 4(1) of the Protocol (3). Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 30 November 2017. For the Council The President K. SIMSON (1) Consent of 16 May 2017 (not yet published in the Official Journal). (2) Council Decision (EU) 2016/949 of 6 June 2016 on the signing, on behalf of the Union and its Member States, of the Protocol to the Framework Agreement on Partnership and Cooperation between the European Union and its Member States, of the one part, and Mongolia, of the other part, to take account of the accession of the Republic of Croatia to the European Union (OJ L 159, 16.6.2016, p. 1). (3) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.